EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 13 April 2020. Claims 31-48 are currently pending.
Drawings
	The drawings received on 13 April 2020 are accepted by the examiner.
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species
Claims
Figures
Characteristics
A
31-37 & 46
10-18
-Body, channels, oblique angle, varying depth
B
38-41 & 47
19-23
-circular body, arms, sleeve
C
42-45 & 48
24-27
-cylindrical body, chamfers, radial bores


The species are independent or distinct because of the distinct characteristics listed in the above table. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there appear to be no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;

(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Samuel W. Apicelli on 10 March 2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 31-37 and 46. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38-45 and 47-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Samuel W. Apicelli on 11 March 2021.
The application has been amended as follows:
Claim 35 has been amended as follows:
	In line 2, the phrase “the side surface” now reads:
--a side surface--
Claim 36 has been amended as follows:
	In line 2, the phrase “the side surface” now reads:
--a side surface--

This application is in condition for allowance except for the presence of claims 38-45 and 47-48 directed to an invention non-elected without traverse.  Accordingly, claims 38-45 and 47-48 have been cancelled.

Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
	Regarding at least claim 31, a guide for cutting a bone, comprising: a body having a proximal surface adapted to contact a skin of a person, a distal surface opposite the proximal surface, the distal surface having one or more distal channels, each distal channel having a respective longitudinal axis forming an oblique angle with the distal surface, each distal channel having a bottom surface extending partially around the respective longitudinal axis thereof, each distal channel extending from the bottom surface to the distal surface, so each distal channel has a varying depth, and a central bore extending through the body, from the proximal surface to the respective bottom surface of each respective distal channel, the central bore adapted to receive a drilling or cutting tool therethrough.
	Regarding claim 46, a method comprising selecting a guide having a predetermined chevron angle from among a plurality of guides having a plurality of respective chevron angles, the selected guide having a proximal surface and a distal surface, the distal surface having one or more channels, each of the one or more channels having a longitudinal axis arranged at an oblique angle relative to the distal surface, the guide having a respective marker on the distal surface opposite each of the one or more channels; adhering the proximal surface of the selected guide to a skin of a patient; inserting a cutting tool into a central bore, where each of the one or more channels extends radially from the central bore; aligning the marker opposite the selected channel with a direction of a cut; tilting the cutting tool toward the selected channel.
	Note: Stiernborg (U.S. Patent 7,572,258) discloses an invention closely resembling that of the current application; however, fails to explicitly disclose the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775